t c memo united_states tax_court oralia pavia petitioner v commissioner of internal revenue respondent docket no filed date oralia pavia pro_se jeffrey d heiderscheit for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the issues for decision are whether petitioner is entitled to dependency_exemption deductions for her nieces whether petitioner is entitled to child tax_credits for her nieces whether petitioner is entitled to an earned_income_tax_credit and whether petitioner is entitled to head_of_household filing_status findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time she filed her petition petitioner resided in texas during petitioner was single and lived with her sister and her sister’s two children in the children alg and yeg were and years old respectively both alg and yeg were born in texas petitioner’s sister was divorced from the children’s father and neither petitioner petitioner’s sister alg nor yeg had had any contact with him since alg and yeg did not receive any support from their father petitioner worked as a school_bus driver and school_bus monitor she earned approximately dollar_figure per month petitioner’s sister occasionally cleaned houses this was her only source_of_income expenses_incurred in supporting the occupants of the household were paid_by petitioner petitioner’s sister and public aid petitioner paid the mortgage home insurance and half of the property taxes petitioner’s sister paid the other it is the policy of this court to not identify minors we shall refer to petitioner’s nieces by using their initials rule a half of the property taxes the utility expenses the cost of a land line telephone in the home and approximately percent of the costs of feeding the household petitioner petitioner’s sister alg and yeg also received public aid to support the household the food stamps they received in paid percent of the costs of feeding the household the medicaid program paid for alg and yeg to each receive two teeth cleanings in both petitioner and petitioner’s sister bought clothes for alg and yeg the costs of the mortgage and home insurance combined accounted for over half of the expenses_incurred in supporting the household petitioner’s sister did not file a tax_return in petitioner filed a tax_return in claiming dependency_exemption deductions for alg and yeg claiming child tax_credits for alg and yeg claiming an earned_income_credit and claiming head_of_household status respondent issued a notice_of_deficiency which disallowed the dependency_exemption deductions for alg and yeg the child_tax_credit the earned_income_credit and the head_of_household status opinion petitioner has neither claimed nor shown that she satisfied the requirements of sec_7491 a to shift the burden_of_proof to respondent with regard to any factual issue i dependency_exemption deductions sec_151 allows taxpayers an annual exemption deduction for each dependent as defined in sec_152 a dependent is either a qualifying_child or a qualifying_relative sec_152 the requirement is disjunctive and accordingly satisfaction of either the qualifying_child requirement or the qualifying_relative requirement allows the individual to be claimed as a dependent a qualifying_child must meet the following four statutory requirements relationship --the individual dependent is a child of the taxpayer descendant of a child of the taxpayer a brother sister stepbrother or stepsister of the taxpayer or a descendant of any such relative sec_152 residence --the individual has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year sec_152 unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure age --the individual must not yet have attained the age of or the individual is a student who has not yet attained the age of sec_152 a support --the individual has not provided over one-half of such individual’s own support sec_152 petitioner’s nieces satisfy the first three statutory requirements alg and yeg are descendants of petitioner’s sister and this satisfies the relationship_test during alg and yeg lived with petitioner for the entire year and this satisfies the residence test in alg and yeg were ages and and this satisfies the age_test in order for alg and yeg to each be a qualifying_child each must meet the support_test in the statute we must now determine whether alg provided over one-half of her own support and whether yeg provided over one-half of her own support see sec_152 a taxpayer must establish the total cost of monetary support expended on behalf of a claimed dependent from all sources for the relevant year sec_1_152-1 income_tax regs the term support includes items such as food shelter clothing medical and dental care education and the like id to determine whether an individual provided more than half of the support for himself or herself the amount of support provided by the individual is compared to the individual’s total amount of support sec_1_152-1 income_tax regs petitioner credibly testified as to the amount of total support received by alg and yeg and the sources of such support petitioner her sister public aid in the form of food stamps and medicaid provided support for alg and yeg in we find that neither alg or yeg provided over half of the total amount of support that each received both alg and yeg satisfy the support_test and are qualifying children accordingly we conclude that petitioner is entitled to dependency_exemption deductions in for alg and yeg ii child tax_credits a taxpayer may claim a child_tax_credit for each qualifying_child sec_24 a qualifying_child for purposes of sec_24 is a qualifying_child as defined in sec_152 who has not attained the age of sec_24 we concluded supra that each of petitioner’s nieces alg and yeg is a qualifying_child of petitioner for purposes of sec_152 accordingly alg and yeg are qualifying children for purposes of sec_24 therefore we conclude that in petitioner is entitled to a child_tax_credit for both alg and yeg iii earned_income_credit sec_32 allows an eligible_individual an earned_income_credit against the individual’s income_tax_liability sec_32 defines an eligible_individual as either any individual who has a qualifying_child for the taxable_year or any individual who does not have a qualifying_child and who meets the requirements of sec_32 merriweather v commissioner tcmemo_2002_226 a qualifying_child is defined as an individual who satisfies the relationship_test in sec_152 the residency test in sec_152 and the age_test in sec_152 sec_32 we concluded supra that alg and yeg are qualifying children for purposes of sec_152 and each satisfied the relationship_test the residency test and the age_test contained in sec_32 accordingly we conclude that petitioner is an eligible_individual for purposes of sec_32 because petitioner has the qualifying children alg and yeg sec_32 as a result petitioner is entitled to claim an earned_income_credit in iv head_of_household in order to qualify for head_of_household filing_status petitioner must satisfy the requirements of sec_2 pursuant to sec_2 and as relevant therein an individual qualifies as a head_of_household if the individual is not married at the close of the taxable_year and maintains as her home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode of a qualifying_child of the individual as defined in sec_152 sec_2 an individual is considered as maintaining a household if over half of the cost of maintaining the household during the taxable_year is furnished by such individual sec_2 petitioner is not married and maintains a household because petitioner furnishes over half of the cost of maintaining the household as we have determined alg and yeg are qualifying children of petitioner as defined in sec_152 accordingly petitioner qualifies as a head_of_household for to reflect the foregoing decision will be entered for petitioner
